DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to 35 USC 112(b) Rejections of Claims 11, 13-15, 17-19 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 11, 13-15, 17-19 have been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the interpretation of Pehle were based on a broad interpretation of Claim 11.  Without conceding the Applicant’s argument, Examiner notes the Rejection of Claim 11, and all claims, are based upon the broadest reasonable interpretation, as permitted by US practice, and as stated in the rejections below. 
Applicant argues that Pehle does not teach or suggest control of any individual motor.  Examiner respectfully disagrees and notes that Pehle (Para [0019], Ln 1-5) discloses controlling the rolling mill motors. 
Applicant further argues that “Those differences can be achieved in that several motors turn at different speeds without requiring any individual motor to change its speed” and “such change could be uncontrolled”.  Without conceding Applicant’s arguments, Examiner notes that an effect which “can be achieved” or “could be controlled” does not preclude the opposite from occurring and thus fails to prove the negative argument. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pehle, et alia (DE10201717), hereinafter Pehle, in view of “Speed measurement and acceleration/deceleration control of a stepper motor based on a programmable logic controller”, Li DaCheng, et alia (Abstract), hereinafter Li.
Regarding Claim 11, Pehle discloses a method for controlling a stretch-reducing mill (Para [0001], Ln 1 & Para [0002], Ln 1) in which tube ends of stretched tubes are optimized (Para [0003], Ln 1-2 discloses controlling the tube, thus the ends of the tube are also controlled) by controlling motors of the stretch­reducing mill (Para [0019, Ln 1-5) by a speed control device (Para [0011], the computer unit is disclosed for processing measured values and controlling the speed of the roller motors), comprising: 

automatically adjusting speed changes of the motors based on a tube wall thickness profile (Para [0022], Ln 1-2), 
wherein the speed control device calculates, based on the measured wall thicknesses, for each of the speed changes of individual ones of the motors a start time of the speed change, an end time of the speed change, and a rate of speed change (Para [0011], Ln 211-212, 218-220, 227-229 and 236-237; Para [0014], Ln 278-280, 287-289, 296-297, 303-304 further describes the method of control of individual motors driving rolls; Para [0019], Ln 424-425, 431, 437-439 describes a device for generating speed differences between rollers; therefore that device would be used to control the start time the end time and the rate of speed change). 
Examiner notes the line numbers cited apply to the English translation of the Pehle reference only. 
Examiner notes the control of the speed of the rolls, as disclosed by Pehle and cited above, has been interpreted as disclosing a method for controlling the speed changes of individual ones of the motors, from starting at a stop, to running at variable speeds, and the speed change control must also therefore exist. 
Pehle is silent to the speed control device being a programmable logic controller.  
However, the Examiner notes the device for controlling the speed of the drive motors is disclosed for receiving wall thickness and correspondingly controlling the speed of individual rollers based on the received wall thickness as described above . 

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for controlling a stretch-reducing mill, as disclosed by Pehle, to use a programmable logic controller as the speed control device to provide the speed and acceleration/deceleration control of the motors, as taught by Li, in order to achieve smooth and stable control of the motors. 
Regarding Claim 16, the Pehle/Li combination discloses all aspects of the claimed invention, as stated above.  Pehle further discloses the method is combined with a wall thickness control system for automatically controlling wall thicknesses outside of thickened ends (Para [0011], Ln 9-10). 
Regarding Claim 17, the Pehle/Li combination discloses all aspects of the claimed invention, as stated above.  Pehle further discloses wall thickness measurements along ends of the stretched tubes are examined for cyclic patterns and wherein the cyclic patterns are considered in controlling the motors (Para [0011], Ln 9-10). 
Regarding Claim 18, the Pehle/Li combination discloses all aspects of the claimed invention, as stated above.  Pehle further discloses a measurement of an incoming shell wall thickness profile is carried out, and the speed changes are adjusted to the measurement of the incoming shell wall thickness (Para [0014], Ln 9-10). 
Regarding Claim 20, the Pehle/Li combination discloses all aspects of the claimed invention, as stated above.  Pehle further discloses the method is combined . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moeltner (US-4323971-A), hereinafter Moeltner. Moeltner teaches a device and method for controlling a stretch reducing mill.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725